03-15-00294-CV

                                                                                           FHed in TheDistrict Court
                                                                                            ofTravis County, Texas
                                                                                                 MAY 12 2015
                                                                                           At
                                              353RD DISTRICT COURT                         Velva L Price, District Clerk
   TIM SULAK
                                                                                                         RHONDA WATSON
         Judge                        HEMAN MARION SWEATT TRAVIS COUNTY COURTHOUSE                      Official Court Reporter
     (512)854-9380                                                                                          (512)854-9356
                                                          P.O. BOX 1748
MEGAN HONEY JOHNSON                                   AUSTIN. TEXAS 78767
                                                                                                        ELIZABETH GARCIA
      Staff Attorney                                    FAX (512) 854-9332                                   Court Clerk
     (512)854-4281                                                                                         (512)854-5852

   PAMELA SEGER
 Court Operations Officer                                 May 12,2015
     (512)854-9179




         Via E-Mail


        Jennifer Powell (jpowell@edlaw.com)
        Gary Bledsoe (garybledsoe@sbcglobal.net)

                   Re:      Cause No. D-l-GN-13-000241; Deydra Steans v. Manor Independent
                            School District; In the 200th Judicial District, Travis County, Texas
        Dear Counsel:
                                                       004023602

                   After carefully considering Defendant's Plea to the Jurisdiction and Motion for Summary
        Judgment, the Court rules as follows.

                   1.       Defendant's plea to the jurisdiction and summary judgment as to Plaintiffs
                            claims regarding the girls' athletic program are GRANTED.

                   2.       Defendant's plea to the jurisdiction and summary judgment as to Plaintiffs
                            claims regarding her personal harm under Chapter 21 are DENIED, with the
                            exception of Defendant's plea to the jurisdiction on Plaintiffs purported Chapter
                            21 claims regarding disparate treatment of herself and boys vs. girls sports
                            coaches based on immunity, which is GRANTED.

                   3.       Defendant's plea to thejurisdiction on Plaintiffs claim for free speech retaliation
                            is GRANTED.

                  4.        Defendant's plea to the jurisdiction as to Plaintiffs common lawclaims regarding
                            preemption is GRANTED.

                  5.        Defendant's plea to the jurisdiction on Plaintiffs claim for exemplary damages is
                            GRANTED.

                  6.        All other requested relief is DENIED.